 Case 1:19-cr-00059-LO Document 153 Filed 10/23/20 Page 1 of 10 PageID# 958




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

                                                  )
UNITED STATES OF AMERICA                          )    Criminal No. 1:19-CR-59
                                                  )
               v.                                 )    The Honorable Liam O’Grady
                                                  )
DANIEL EVERETTE HALE,                             )
                                                  )
                          Defendant.              )
                                                  )

GOVERNMENT’S UNCLASSIFIED RESPONSE TO DEFENDANT’S MEMORANDUM
  REGARDING UNITED STATES V. SQUILLACOTE AND THE DEFINITION OF
                NATIONAL DEFENSE INFORMATION

       In 2014, Defendant Daniel Hale stole and disclosed without authorization a set of

documents containing highly sensitive classified information. The stolen documents at issue

concerned a range of matters. Yet, not everything in those documents will be relevant to the

issue of whether Hale stole and disclosed national defense information (NDI). This is because,

pursuant to Section 10 of the Classified Information Procedures Act (CIPA), we have designated

discrete portions of those documents as NDI. Moreover, at trial, we will prove not only that the

designated NDI was closely held, but also the particular ways in which Hale’s theft and

disclosure of the designated NDI potentially damaged the national security of the United States. 1

       For purposes of CIPA, Hale has noticed his intent to use at trial certain items of classified

information that concern the unauthorized disclosure of classified information similar to the NDI




       1
         As explained below, this Response is filed in conjunction with the Government’s
Classified Response to Defense’s Memorandum Regarding Squillacote and the Definition of
National Defense Information. The latter filing specifically details some of the potential harm
we expect to establish at trial.
 Case 1:19-cr-00059-LO Document 153 Filed 10/23/20 Page 2 of 10 PageID# 959




designated in this case. Hale wants to use these noticed items to counter our evidence of the

potential damage resulting from the theft, retention, and disclosure of the designated NDI. Hale

concedes that, under United States v. Squillacote, 221 F.3d 542 (4th Cir. 2000), these items of

classified information are irrelevant to the “closely held” prong of the definition of NDI. 2

(Def.’s Mem. at 1, Dkt. 149.) He argues instead that they must be relevant to the other

component of NDI—i.e., the “potentially damaging” prong—or else the closely held and

potentially damaging prongs would be redundant. (Id. at 12.) Hale’s argument might have some

cache if he were seeking to admit items of classified information that concerned prior

unauthorized disclosures identical to the designated NDI. But, that is not the case. Hale wants

to use at trial items of classified information that concern unauthorized disclosures that are, at

most, similar to, but not the same as, the designated NDI.

       Hale takes issue with our argument that Squillacote forecloses defendants from

introducing at trial similar-but-not-the-same information for purposes of contesting the

potentially damaging prong. As explained below, in reflecting upon Hale’s reading of




       2
         The Fourth Circuit in Squillacote found that “a document containing official
government information relating to the national defense will not be considered available to the
public (and therefore no longer national defense information) until the official information in that
document is lawfully available.” 221 F.3d at 578. The Squillacote court reasoned that, in light
of Gorin v. United States, 312 U.S. 19 (1941), and United States v. Heine, 151 F.2d 813 (2d Cir.
1945), “the central issue is the secrecy of the information, which is determined by the
government’s actions,” 221 F.3d at 577, and the “proper[] focus[] [for] the jury’s attention [is] on
the actions of the government when determining whether . . . documents [are] related to the
national defense,” id.

        The Fourth Circuit further explained that “mere leaks of classified information are
insufficient to prevent prosecution for the transmission of a classified document that is the
official source of the leaked information.” Id. at 578. Therefore, a defendant does not violate 18
U.S.C. § 793 by providing information obtained “‘from sources that were lawfully available to
anyone who was willing to take the pains to find, sift and collate it,’” Id. at 577. (quoting United
States v. Heine, 151 F.2d 813, 815 (2d Cir. 1945)).


                                                  2
 Case 1:19-cr-00059-LO Document 153 Filed 10/23/20 Page 3 of 10 PageID# 960




Squillacote, we agree that it is possible to interpret Squillacote as a decision about only the

closely held prong. That does not mean, however, that Squillacote is not instructive here. It is

very much so.

         Moreover, even if the Court were to find Squillacote not illuminative in this case, the fact

remains that this Court already has considered and rejected the relevancy argument that Hale

reprises here. On October 22, 2019, Hale moved to compel the production of a number of

documents and information, including instances of information in the public domain that was

“the same or substantially similar” to the NDI that Hale is alleged to have stolen and disclosed.

(Def.’s Mot. to Compel at 5–6, Dkt. 86.) Yet, on December 3, 2019, this Court unambiguously

rejected Hale’s substantial similarity theory of relevance. (Order, Dkt. 98.) This Court

explained that the categories of documents Hale had sought to compel were, “to the extent they

relate to NDI which is not charged in the Superseding Indictment, . . . irrelevant.” (Id. at 3.)

This Court also reasoned that Hale had “failed to identify any leaks, disclosures, or indication

that the charged NDI was in the public domain prior to the charged crimes,” and held that this

“proposed substantial similarity requirement is an unworkable standard.” (Id. at 3–4.).

         Despite this unambiguous rejection of a similarity theory of relevance, Hale has decided

to revive it ten months later in the context of CIPA. Accordingly, as we argued in our Section

6(a) Reply, Hale is essentially asking this Court to reconsider its December 3, 2019 ruling. The

Court should not do so. The Court’s ruling was correct ten months ago, and remains correct

today.

                                           ARGUMENT

         A motion for reconsideration should be denied when it is “nothing more than a request

that a district court change its mind.” United States v. Williams, 674 F.2d 310, 313 (4th Cir.




                                                  3
 Case 1:19-cr-00059-LO Document 153 Filed 10/23/20 Page 4 of 10 PageID# 961




1982). Indeed, the Fourth Circuit has recognized just three grounds for reconsidering an earlier

judgment. They are: (a) accommodation of an intervening change in the controlling law; (b)

accounting for new evidence not previously available; and (c) correcting a clear error of law or

preventing manifest injustice. Hooker v. United States, 200 F. App’x 237, 237 (4th Cir. Sept. 19,

2006) (per curiam) (describing Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th

Cir. 1998)).

       The only possible ground for revisiting this Court’s December 3, 2019 decision at this

stage in the litigation is correction of a clear legal error. Yet, Hale has not made such an

argument to date. Perhaps this is because he recognizes that the straightforward conclusion this

Court reached in December 2019 was, at its core, premised on a straightforward analysis of the

Federal Rules of Evidence. (See Dec. 3, 2019 Order at 3) (deeming prior unauthorized

disclosures of classified information other than the designated NDI irrelevant even if

substantially similar). To hold otherwise would invite open-ended diversions into prior

unauthorized disclosures and public speculation, which would distract the jury from the core of

this case: whether the narrow NDI that Hale is alleged to have stolen and disclosed was closely

held and potentially damaging to the United States.

       Hale instead argues at length that Squillacote does not prevent defendants from

contesting the potentially damaging element of NDI by adducing evidence of prior unofficial

disclosures even if those disclosures are not identical to the NDI at issue. (Def.’s Mem. at 6.)

According to Hale, a contrary reading of Squillacote would render the potentially damaging

prong of NDI superfluous. (Id. at 12.) This is because, as Hale concedes, Squillacote bars juries

from considering for purposes of the closely held prong of NDI classified information that is not

identical to the NDI at issue or that entered the public domain through anything other than an




                                                  4
 Case 1:19-cr-00059-LO Document 153 Filed 10/23/20 Page 5 of 10 PageID# 962




official, lawful disclosure. (Id. at 1.) Hale contends that applying the same limitation to the

potentially damaging prong eliminates any daylight between the two prongs of NDI because

“[t]he only evidence that could ever defeat [the potentially damaging] prong . . . would also

categorically defeat the ‘closely held’ element . . . .” 3 (Id. at 12).

        In considering Hale’s argument on Squillacote, we agree with Hale that it is possible to

interpret Squillacote as a decision about only the closely held prong. (Id. at 4–6.) Yet, a

narrower reading of Squillacote does not help Hale. He is still wrong that this Court should

deem as relevant to the potentially damaging prong classified information that concerns

unauthorized disclosures that are similar, but not identical, to the designated NDI. This is so as a

matter of logic and in light of the concerns the Fourth Circuit expressed in Squillacote.

        The nub of Hale’s argument is that both prongs of NDI must serve a purpose, and

therefore prior disclosures of similar-but-not-the-same information must be admitted or else the

potentially damaging prong would be rendered “surplusage.” (Id. at 12.) Hale is right that both



        3
         Hale also argues against our interpretation of United States v. Abu-Jihaad, 600 F. Supp.
2d 362 (D. Conn. 2009), and United States v. Mallory, 1:17-CR-154 (E.D. Va.). We make two
points in response.

        First, neither case appears to have grappled directly with the issue presented here, nor is it
clear the extent to which the parties actually argued the relevance of prior unauthorized
disclosures to the potentially damaging prong. So, it is unpersuasive for Hale to claim that Abu-
Jihaad and Mallory definitively favor his position over ours.

        Second, we note that Hale mistakenly contends that we made an assertion regarding
Mallory that we did not. Hale claims that we “assert[ed] that public domain evidence was
excluded from consideration in Mallory.” (Def.’s Mem. at 9.) We made no such assertion.
Moreover, Hale’s recounting of Mallory reiterates the non-dispositive nature of that case. He
claims that “the court ruled that public domain information—regardless of whether it was
identical to the charged NDI, and regardless of whether it could be traced to an official
government disclosure—was inadmissible to challenge the ‘closely held’ prong of NDI status but
admissible to challenge the ‘potentially damaging’ prong.” (Id. at 12.) Yet, such a ruling is not
evident in the jury instruction that Hale quotes nor has Hale identified a particular instance in
which the Mallory court was asked to consider the particular issue presented here.


                                                    5
 Case 1:19-cr-00059-LO Document 153 Filed 10/23/20 Page 6 of 10 PageID# 963




elements of NDI have a role to play. But, at the same time, that does not mean a defendant can

put forward any evidence he wishes to contest the potentially damaging prong.

       Consider, for instance, a case in which Defendant A disclosed NDI in 2020 that was

identical to that which Defendant B disclosed without authorization in 2015 (but that has never

been the subject of an official and lawful disclosure). It may well be that, as a result of the 2015

disclosure, the repeated disclosure of the same information in 2020 might no longer be

harmful—even though it indisputably was still “closely held.” The prior disclosures from 2015

thus would be arguably relevant at trial.

       The facts here, however, are different. That is, Hale might be able to use classified

information concerning unauthorized disclosures prior to his conduct in 2014 to argue at trial that

his subsequent theft and disclosure of the same NDI in 2014 did not potentially damage the

United States, even though the NDI at issue indisputably was still closely held in 2014. In such a

counterfactual, the potentially damaging prong would not be “redundant” to the closely held

prong. (Id. at 12.) Accordingly, the reason the two prongs of NDI in Hale’s case seem

redundant for purposes of CIPA is because the facts make them so: Hale has not noticed

classified information concerning unauthorized disclosures that involve the exact same NDI and

that predate his conduct in 2014.

       The fallacy of Hale’s similarity theory of relevance is laid plain by a close reading of

Squillacote. Animating the Fourth Circuit’s decision in Squillacote were the second-order

effects of the defendants’ requested jury instructions. The Fourth Circuit declined to find “that

the presence in the public domain of snippets of unattributed and unverified information similar

to that contained in official documents closely held by the government prevents a prosecution

based on the transmission of the document itself.” 221 F.3d at 579. The Squillacote court




                                                 6
 Case 1:19-cr-00059-LO Document 153 Filed 10/23/20 Page 7 of 10 PageID# 964




reasoned that a contrary rule “would effectively require the government to prove, at least as to

some piece of information contained in the document, that no person anywhere in the world had

ever publicly speculated about that information,” which is the “kind of ‘proof of a negative’

[that] would unduly hamper the government’s ability to protect sensitive information and would

render successful prosecutions in cases involving closely-held documents nearly impossible.”

Id.

       This same logic applies equally to the potentially damaging prong. After all, if the Court

were to rule that Hale can use the items of classified information he has noticed regarding prior

similar unauthorized disclosures for purposes of contesting potential damage, then the kind of

adverse effects that the Fourth Circuit expressed concern about in Squillacote would result. For

example, adopting Hale’s similarity theory of relevance has no limiting principle. The defense

would be able to present an infinite spectrum of evidence other than the NDI designated, and to

argue that the potential harm from such infinite spectrum somehow detracts from the harm

actually linked to the particular NDI designated in this case. The Court and the jury would then

have to engage in subjective and philosophical line drawing exercises as to how sufficiently

similar prior leaks of classified information are to the NDI at issue. They even would have to

decide how to determine similarity in the first place; whether the issue was one of whether the

information was “similar” in its specifics to the details of the designated NDI at issue, or

“similar” in the potential damage the information would risk creating, or “similar” in some other

way.

       Likewise, a ruling that Hale’s similarity theory of relevance controls here could result in

the government being unable to prosecute the theft and unauthorized disclosure of highly

sensitive government information. This is because we would have no ability to limit the




                                                 7
 Case 1:19-cr-00059-LO Document 153 Filed 10/23/20 Page 8 of 10 PageID# 965




disclosures of classified information we are required to make to such defendants or to the

classified information defendants would be permitted to disclose at trial. After all, if the gates

are open for the defendant to present the harms triggered by classified information other than the

NDI specified, then there is no logical limit to the information that the defendant can present and

likewise no logical limit to the information that the defendant would be entitled in discovery. In

short, as this Court wrote ten months ago, “the defendant’s proposed substantial similarity

requirement is an unworkable standard.” 4 (Dec. 3, 2019 Order at 3.)

        Hale, in short, is wrong about the redundancy of the two prongs of NDI in this case. The

admissibility of many of the items of classified information that Hale has noticed turns on

nothing more than a straightforward relevance determination. This Court, of course, already has

made that determination, rejecting a “substantial similarity” test as unworkable. Id. Pursuant to

an analysis under Rules 403 and 404, that ruling was clearly correct when it was made last year,

and it is clearly correct today.




                                   (CONTINUED ON NEXT PAGE)




        4
         At times, Hale seems to have abandoned his proposed substantial similarity test for
purposes of CIPA and instead argued that it is sufficient if prior unauthorized disclosures are
merely similar to the designated NDI. Certainly if substantial similarity is unworkable, then
mere similarity is even more so.


                                                  8
 Case 1:19-cr-00059-LO Document 153 Filed 10/23/20 Page 9 of 10 PageID# 966




       The issue Hale has raised, ultimately, is fact-dependent. Hale’s arguments on the extent

to which the designated NDI has been disclosed previously are greatly undercut upon

considering the particular potential damage posed by the narrow NDI designated in this case

under Section 10 of CIPA. Accordingly, we have filed with the Court a copy of the expert

notice, which is classified, that we provided to defense counsel on September 17, 2020, and a

short classified filing that draws attention to some key aspects of the NDI. As the Court will see,

the generalized nature of the information Hale seeks to introduce is wholly irrelevant to the

specific potential damage posed by the disclosure of the NDI designated in this case.



                                             Respectfully submitted,

                                             G. Zachary Terwilliger
                                             United States Attorney

Date: October 23, 2020                By:                   /s/
                                             Alexander P. Berrang
                                             Gordon D. Kromberg
                                             Assistant United States Attorneys
                                             United States Attorney’s Office
                                             2100 Jamieson Avenue
                                             Alexandria, Virginia 22314
                                             Phone: (703) 299-3700
                                             Fax: (703) 299-3981
                                             Email: Alexander.P.Berrang@usdoj.gov
                                             Email: Gordon.Kromberg@usdoj.gov

                                      By:                    /s/
                                             Heather M. Schmidt
                                             Senior Trial Attorney
                                             National Security Division
                                             United States Department of Justice
                                             950 Pennsylvania Ave., NW
                                             Washington, D.C. 20530
                                             Tel.: (202) 233-2132
                                             Fax: (202) 233-2146
                                             Heather.Schmidt@usdoj.gov


                                                 9
 Case 1:19-cr-00059-LO Document 153 Filed 10/23/20 Page 10 of 10 PageID# 967




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 23, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF) to

counsel of record.



                                                                      /s/
                                                     Alexander P. Berrang
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     2100 Jamieson Avenue
                                                     Alexandria, Virginia 22314
                                                     Phone: (703) 299-3700
                                                     Fax: (703) 299-3981




                                                10
